 

Gray & Associates, L.L.P.
ATTORNEYS AT LAW
16345 West Glendale Drive
New Berlin, WI 53151-2841
(414) 224-8404
FAX (414) 224-1279

July 24, 2019
The Honorable Beth Ermatinger Hanan
U.S. Bankruptcy Judge
517 E. Wisconsin Avenue, Room 126
Milwaukee, WI 53202-4500
RE: Marica S. Tipton aka Marica S Willson
Chapter: 13
Case No. 16-32374-beh
Dear Judge Hanan:
On June 24, 2019, the court entered an order granting relief from the automatic stay if the debtor
failed to make a specified payment to our client. The debtor failed to comply with the terms of the order.
Enclosed is an affidavit of default, a copy of the order in default and a proposed order for relief.

Acceptance of partial payments will not constitute a waiver of Wells Fargo rights to pursue the default in

the event the partial payments are not enough to cure the entire default.

JP/ep

Enclosures

cc: Scott Lieske
Kirk M. Fedewa
U.S. Trustee
Marica S. Tipton

 

Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for
that purpose. If you have previously received a discharge in a chapter 7 bankruptcy case, this
communication should not be construed as an attempt to hold you personally liable for the debt.

Case 16-32374-beh Doc 72 Filed 07/24/19 Pagelof5
 

UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

IN RE Chapter: 13
Marica S. Tipton aka Marica S. Willson
Case No. 16-32374-beh
Debtor.

 

AFFIDAVIT OF DEFAULT IN PAYMENTS TO
WELLS FARGO BANK, N.A.

STATE OF South Carolina )
)ss
York COUNTY )
The affiant, being first duly sworn on oath, deposes and states as follows:

1, That the affiant is an employee of Wells Fargo Bank, N.A., the servicer of the mortgage
loan involved herein and has been so employed at all times material hereto and makes this affidavit based
upon the affiant's personal knowledge and the regularly-maintained business records of the servicer.

2. In the regular performance of the affiant’s job functions, the affiant is familiar with
business records maintained by Wells Fargo Bank, N.A. for the purpose of servicing mortgage loans.
These records (which include data compilations, electronically imaged documents and others) are made at
or near the time by, or from information provided by, persons with knowledge of the activity and
transactions reflected in such records and are kept in the course of business activity conducted regularly
by Wells Fargo Bank, N.A. It is the regular practice of Wells Fargo Bank, N.A.’s mortgage servicing
business to make these records. In connection with making this affidavit, the affiant has acquired
personal knowledge of the matters stated herein by personally examining these business records.

3. That on June 24, 2019, the court signed an order pertaining to the movant’s motion for

relief from the automatic stay directing that the debtor pay the sum of $8,880.52 to the movant by June

Case 16-32374-beh Doc 72 Filed 07/24/19 Page2of5
 

16, 2019.

4. As of July 18, 2019, the debtor(s) failed to comply with the court's order by failing to

make the $8,880.52 payment due on or before June 16, 2019.

Dated this 22nd day of July, 2019.
Charice Gladden
(Type/Print Name)

Vice President Loan Documentation

Wells Fargo Bank, N.A,
Date: July 22, 2019

 

State of South Carolina )
County of York )

Sworn/affirmed to and subscribed before me on this 22nd day of July, 2019. Personally known { ] or
produced identification [xX].

Type of identification produced driver's license.

 

Hed te. Le lof Gina Steinfeld

i Carolina
‘ Notary Public, State of South
My commission expires Ol- 09-2 O 2- 7 My Commission Expires January 9, 2029

 

 

 

Notary seal

Case 16-32374-beh Doc72 Filed 07/24/19 Page 3of5
 

THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: June 24, 2019 BEL hx.

Beth E. Hanan
United States Bankruptcy Judge

UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

 

 

IN RE Chapter: 13

Marica S. Tipton aka Marica 8. Willson
Case No. 16-32374-beh

Debtor.

 

ORDER PURSUANT TO HEARING UPON DEBTOR’S OBJECTION TO WELLS FARGO
BANK, N.A.’S AFFIDAVIT OF DEFAULT

Pursuant to the debtor’s objection to the affidavit of default of Wells Fargo Bank, N.A. (“the
movant”) for an order for relief from the automatic stay with respect to the property located at 2125
Derrin Ln, Brookfield, WI 53045-2151, this matter was heard on June 11, 2019, the movant appearing
through its counsel, Gray & Associates, L.L.P., by Jay Pitner, and the debtor appearing through Todd C.
Esser & Associates, by Kirk M. Fedewa, and Sandra Baner appearing on behalf of the Chapter 13 trustee
and upon the arguments and statements of counsel and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that the objection is sustained subject to the following terms of this
order.

IT IS FURTHER ORDERED that the debtor shall pay the post-petition arrearage which exists
through May 2109 in the amount of $5,771.38 and the June 2019 payment in the amount of $3,109.14 to

Drafted by:

Jay Pitner

Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404

Fax: (414) 224-1279

Email: jpitner@gray-law.com

Case 16-32374-beh Doc 70 Filed 06/24/19 Page1of2
Case 16-32374-beh Doc 72 Filed 07/24/19 Page4of5
 

the movant in sufficient time to be received on or before June 16, 2019. In the event these sums are not
received in a timely manner, the movant, its servicing agent or its counsel may submit an affidavit of
default and proposed order for immediate relief from the automatic stay to the court for signature.

The amount due is itemized as follows:

3/1/19 through 5/1/19 $8,657.07
3 mortgage payments @ $2,885.69

6/1/19 through 6/1/19

1 mortgage payment @ $3,109.14 3,109.14
Payment received 5/15/19 (2,885.69)
Attorney Fees and Costs 0.00
TOTAL ARREARAGE $8,880.52

IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage
payment is $3,109.14 and payments shall be made to the movant at Wells Fargo Bank, N.A., PO Box

14507, Des Moines, IA 50306.

HHH

Case 16-32374-beh Doc 70 Filed 06/24/19 Page 2 of2
Case 16-32374-beh Doc 72 Filed 07/24/19 Page5of5
